Celebrada la audiencia previamente señalada en este easo parai que la parte apelante expusiera las razones que pudieran existir para, que no se desestime el recurso por abandono a causa de no haberse; *1010presentado el alegato a pesar de que la transcripción se radicó en febrero 24, 1934, el Tribunal, atendidas las rabones alegadas por dicha parte apelante en moción radicada conjuntamente con su ale-gato el mismo día en que se celebró la audiencia ya expresada, .acuerda admitir, como admite, dicho alegato y autorizar la continua-ción del recurso.